Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-13-00208-CV

               In the ESTATE OF William Stacy LONGSTRETH, Deceased

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 13310
                       Honorable N. Keith Williams, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       We order that appellee Caroline Longstreth recover her costs of appeal, if any, from
appellant Nan J. Ginger.

       SIGNED April 17, 2013.


                                               _________________________________
                                               Marialyn Barnard, Justice